DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed February 26, 2022, has been entered.  Prior to the amendment, claims 1-2 were pending in the application.  After entry of the amendment, claims 1-2 remain pending; of these, claims 1 and 2 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
4.	The abstract of the disclosure is objected to; the abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  Correction is required.  See MPEP § 608.01(b) I.B.

Claim Objections
5.	Claim 2 is objected to because of the following informalities:
In line 16 of claim 2, the recitation “simultaneously cut the entire section edge lines of the entire section” does not read properly.  It appears that a comma should be inserted between “cut the entire section” and “edge lines”, if this is in accord with applicant’s intended meaning.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 8-9 of claim 1, the recitation “a driving roller corresponding to a direction of each of the multi-directional pulleys” is confusing.  It is not clear what is meant by “corresponding” in the context presented.  Further, it is not clear how a single driving roller can “correspond” to multiple directions.
In claim 1, it is not clear how the “target surface to be excavated” (line 2), the “entire section” (line 6), and the “section of a target to be excavated” (lines 13-14) relate to one another.  If these are referring to the same structure or element, then consistent terminology should be used.
In lines 6-7 of claim 2, the recitation “a number of pulleys inserted into each entry hole being changed according to a number of crossing cutting lines” is confusing.  Specifically, it is not clear how the number of pulleys can “change”.  A word such as “selected” or “determined”, in place of “changed”, would seem to be more appropriate, if this is in accord with applicant’s intended meaning.
In line 12 of claim 2, it is not clear how the “section of a target to be excavated” relates to the previously-recited “entire section” (see, e.g., lines 2 and 4 of the claim).  If these are referring to the same structure or element, then consistent terminology should be used.
In the last two lines of claim 2, in the recitation “using tensions of the wire saws generated between adjacent multi-directional entry arm pulleys”, the term “adjacent” is ambiguous and renders the language indefinite.  Within the context of the claim language, it is 

Claim Rejections - 35 USC § 102
7.	The rejection of Claims 1-2 under 35 U.S.C. 102(a)(1) set forth in the previous Office action is withdrawn in view of applicant’s claim amendments and arguments.

Allowable Subject Matter
8.	The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, considered either individually or in proper combination, discloses or suggests a wire saw excavation method and apparatus in which multiple wire saws engage multiple multi-directional pulleys on each of a plurality of entry arms to simultaneously cut the target surface in multiple directions, in combination with the other recited elements.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             14 March 2022